Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS CONSENT We consent to the inclusion in this Registration Statement of CR Acquisition Corp. (a development stage company) on Form S-1 of our report dated April 4, 2008, which includes an explanatory paragraph as to the Companys ability to continue as a going concern, with respect to our audit of the financial statements of CR Acquisition Corp. (a development stage company) as of March 19, 2008 and for the period from February 21, 2008 (inception) through March 19, 2008, which report appears in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the heading Experts in such Prospectus. /s/ Marcum & Kliegman LLP Marcum & Kliegman LLP Melville, New York April 4, 2008
